DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.

In response to claim 1, applicant argues that Itoh, Mega and Glass fail to teach “in response to the determination that the health of one of the plurality of video devices is in the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state remotely from the remote location without dispatching an on-site technician,” particularly stating that Glass shows that a user may request assistance from remotely located assistance personnel by invoking an instance of the remote control agent, this is done by for example selecting a menu option on an applications menu to link the mobile device to the remote location, this being different from “automatically implementing an action from a remote location to resolve the unhealthy state” as per currently claimed. Applicant further states that although Glass references “automates” or “automatically”, this is in terms of an action by the mobile device or by the local user, NOT by the remote operator or the remotely located assistance personnel. Applicant further argues that even if Glass suggests teaching the features, there is no teaching in Itoh or Glass that suggests taking the system as taught by Glass and modifying it as per currently claimed.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As described in ¶0039-0041 of Glass, in situations such as during system failure or an emergency situation [meaning that the system is in an unhealthy state], the system may automatically connect to a remote operator. Part of this automatic connection with the remote operator includes wherein they may “proxy on” the user’s system [mobile device] and assume control of the device via the remote control agent. It is obvious to one of ordinary skill in the art that such an action would include performance by the remote system in order to “proxy on” to the user’s local device. In other words, an action [“proxy on”, i.e. a program from which control and display may be exerted from the remote service] is taken from a remote location [remote service personnel/operator] to resolve the unhealthy state remotely from the remote location by a remote service resolution team without dispatching an on-site technician, as per currently claimed. That is, the action is indeed the automatic connection to the remote operator from which then a “proxy on” action is created. The purpose of this “proxy on” is indeed to resolve the unhealthy state remotely from a remote location, and is indeed done by a remote service without dispatching an on-site technician, and is therefore indeed taught by Glass.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Glass teaches various situations in which it may be useful to provide remote assistance from a remote location to a user, such as helping a user to properly configure their mobile device, perform troubleshooting tasks, help educe the user about system features or functions, or even help during system failure or emergency situations as described in ¶0038-0039.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 12 and 20, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 12 and 20 is/are maintained. Regarding claim(s) 2-11 and 13-19 the claim(s) is/are dependent upon claim(s) 1 and 12, respectively, and are still rejected under the same basis as claim(s) 1 and 12 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529).

In regards to claim 1, Itoh teaches a method for monitoring video devices of a plurality of buildings, the method comprising:
	receiving, by a monitoring platform, video device data of a plurality of video devices of the plurality of buildings (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server; also see ¶0002 wherein it is understood by one of ordinary skill in the art that a surveillance area may be that of a building);
	determining, by the monitoring platform, a health state of each of the plurality of video devices based on the video device data (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected);
	generating, by the monitoring platform, an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	sending, by the monitoring platform, the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site).
	Itoh, however, fails to teach the monitoring platform comprising an equipment monitor configured to contact the plurality of video devices and receive the video device data from the plurality of video device.
	That is, while Itoh does indeed teach a monitoring platform which receives the video device data from the plurality of video devices as seen in ¶0086-0087 and FIG. 16, Itoh fails to specifically cite that the surveillance server is indeed contacting the video devices in order to request said video that that is being received. In a similar endeavor Mega teaches control panes as described in ¶0019-0021 in view of FIG. 1 monitoring video device data from a plurality of video devices, of which in particular they may also request video data from these sources as described in ¶0042. One of ordinary skill in the art would incorporate such a teaching as it allows for viewing video data from a video surveillance area just as Itoh teaches as well, but additionally may view and receive the video data in the form of a request via contact.
	Therefore, Mega in view of Itoh teaches the monitoring platform comprising an equipment monitor configured to contact the plurality of video devices and receive the video device data from the plurality of video device (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.
	Itoh additionally fails to teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state remotely from the remote location by a remote service resolution team without dispatching an on-site technician.
	That is, Itoh does show in ¶0006, 0010, 0022 and 0086-0087 in view of FIG. 16 where in response to a determination that one of the video devices is in an unhealthy state an action may be implemented from a remote location to resolve the unhealthy state, however this is done by dispatching an on-site technician, rather than the system resolving it through a “remote service resolution team” or something akin to it. In a similar endeavor Glass shows in ¶0039-0041 wherein a system such as a mobile device “may be connected automatically to a remote operator such as during system failure or an emergency situation,” - ¶0039. During such situations, the remote control agent may remotely control the mobile device to accomplish a task or correct a problem with the system. Such a technique may be incorporated into Itoh’s teaching as it may allow for the correction of a problem with the system through the use of a remote agent that may be able to do so, before resorting the dispatching of an on-site technician which may take up more resources. Thus implementing an action remotely by a remote agent to resolve the unhealthy state of a camera [or other device] without dispatching an on-site technician may be enabled.
	Therefore together Itoh and Glass teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state remotely from the remote location by a remote service resolution team without dispatching an on-site technician (See ¶0039-0041 of Glass; this may be taken in view of ¶0006, 0010 and 0022, also see ¶0086-0087 in view of FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Glass into Itoh because it allows for improved stability of a system by using a remote control agent that may fix or correct a problem for the system as described in ¶0039-0041, thus improving efficiency.

In regards to claim 2, Itoh teaches the method of Claim 1, wherein determining, by the monitoring platform, the health state of each of the plurality of video devices based on the video device data comprises performing a complex event processing (CEP) analysis on the video device data (See ¶0013, 0017 and 0070 in view of FIG. 7A-7H), wherein the video device data comprises a plurality of video device events (See ¶0013, 0017, 0070, 0077 in view of FIG. 7A-7H, 11 and 13 wherein the system may come to its determination based on a plurality of factors or parameters).

In regards to claim 5, Itoh teaches the method of Claim 1, wherein determining, by the monitoring platform, the health state of each of the plurality of video devices comprises:
	comparing the video device data to a set of rules (See ¶0017 wherein malfunction classification/type is described, See ¶0070 and FIG. 7A-7H wherein the types may be defined by the system and corresponding output as seen in FIG. 13); and
	determining the health state of each of the plurality of video devices based on the comparison (See ¶0017, 0070, FIG. 7A-7H and 13 as described above).

In regards to claim 9, Itoh teaches the method of Claim 1, further comprising:
	receiving, by the monitoring platform, video footage from at least some of the plurality of video devices (See ¶0042, 0045, 0086, FIG. 1 and 16);
	storing, by the monitoring platform, the video footage captured by the video devices in a video footage database (See ¶0042, 0045, 0086, FIG. 1 and 16).

In regards to claim 10, Itoh teaches the method of Claim 1, further comprising causing, by the monitoring platform, a user device to display an indication of the alert (See ¶0045, 0084, FIG. 13 and 14).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Greco et al. (“Greco”) (U.S. PG Publication No. 2014/0168397).

In regards to claim 3, Itoh teaches the method of Claim 1, wherein the monitoring platform further comprises:
	a user interface manager configured to generate user interfaces to be displayed on an external device (See ¶0045 and 0084 in view of FIG. 14).
	Itoh, however, fails to teach a complex event processing (CEP) engine configured to process and log video device events and generate alerts corresponding to the events; an equipment monitor configured to monitor all devices relating to the plurality of buildings.
	In a similar endeavor Greco teaches a complex event processing (CEP) engine configured to process and log video device events and generate alerts corresponding to the events (See ¶0194 in view of FIG. 10B).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Greco into Itoh because it allows for the efficient distribution of its monitored video data as seen in at least FIG. 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Larsen et al. (“Larsen”) (U.S. PG Publication No. 2014/0375819).

In regards to claim 4, Itoh teaches the method of Claim 1, wherein automatically implementing the action to resolve the unhealthy state comprises causing, by the monitoring platform, a maintenance platform to:
	generate a new response case data structure, the response case data structure indicating that the video system device is experiencing a fault (See ¶0045 and 0084 in view of FIG. 14).
	Itoh, however, fails to teach add the new response case data structure to a queue list of a plurality of other response case data structures.
	In a similar endeavor Larsen teaches add the new response case data structure to a queue list of a plurality of other response case data structures (See ¶0013, 0071 and 0077-0078 wherein events and data related to events are assembled into a queue, this is particularly relevant as in ¶0057 this may lead to an alarm queue).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Larsen into Itoh because it allows for the orderly organization of events and associated data and alarms as described above, thus providing stable assessment of events in surveillance systems.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Marshall et al. (“Marshall”) (U.S. PG Publication No. 2018/0316573).

In regards to claim 6, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a video server offline rule associated with a predefined offline time; wherein comparing the video device data to the video server offline rule comprises: determining a length of time that a video server the plurality of video devices has been offline based on the video device data; determining whether the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule; wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video server is the unhealthy state in response to a determination that the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule.
	In a similar endeavor Marshall teaches wherein the set of rules comprises a video server offline rule associated with a predefined offline time (See ¶0038 and 0045 wherein health metrics are based on network connectivity);
	wherein comparing the video device data to the video server offline rule comprises:
	determining a length of time that a video server the plurality of video devices has been offline based on the video device data (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4);
	determining whether the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4 wherein time of disconnection is recorded and health may be determined based on the amount of time of disconnection);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video server is the unhealthy state in response to a determination that the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marshall into Itoh because it allows for improved computer and network connection diagnostic efficiency as described in ¶0023.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Jeong et al. (“Jeong”) (U.S. PG Publication No. 2019/0113899).

In regards to claim 7, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a video device disconnected rule; wherein comparing the video device data to the video device disconnected rule comprises determining whether a video device has been disconnected based on the video device data; wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the video device has been disconnected.
	In a similar endeavor Jeong teaches wherein the set of rules comprises a video device disconnected rule (See ¶0069 in regards to scenario D and E show that a video device may be disconnected when a continuous connection is not reached);
	wherein comparing the video device data to the video device disconnected rule comprises determining whether a video device has been disconnected based on the video device data (See ¶0069 as described above);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the video device has been disconnected (See ¶0069 as described above wherein the state of the device has been noted by the system).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jeong into Itoh because it allows for appropriate monitoring of a state of camera or system to which it belongs as described in ¶0069, such that identification information is retrieved according to ¶0068, thus improving stability and knowledge of system unit states.

Claims 8, 12, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Wong (U.S. PG Publication No. 2012/0260352).

In regards to claim 8, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a license warning rule associated with a software, a license length, and a warning length; wherein comparing the video device data to the license warning rule comprises: 	determining whether the video device uses the software; determining whether a difference between a license start date of the software and the license length is the same or less than the warning length; wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the difference between the license start date of the software and the license length is the same or less than the warning length.
	In a similar endeavor Wong teaches wherein the set of rules comprises a license warning rule associated with a software, a license length, and a warning length (See ¶0019-0021, wherein it is obvious to one of ordinary skill in the art that a warning/error/message would be given during the length of time in which a license is not approved);
	wherein comparing the video device data to the license warning rule comprises: 
	determining whether the video device uses the software (See ¶0019-0021);
	determining whether a difference between a license start date of the software and the license length is the same or less than the warning length (See ¶0019-0021 wherein it is understood that a license date has been given [if time-based as described]);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the difference between the license start date of the software and the license length is the same or less than the warning length (See ¶0019-0021 wherein, of course, a device would be unable to run the software program if the appropriate license is not given).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the use of license such that a user may need to acquire a license before it can be installed and/or run [operated] as described in ¶0003, as an order of business between customer and provider.

In regards to claim 12, Itoh teaches a system for monitoring video devices of a plurality of buildings, the system comprising:
	one or more memory devices configured to store instructions that, when executed on one or more processors, cause the one or more processors (See for example ¶0041 wherein CPUB, memories and hardware may be used in order to implement the surveillance camera system) to:
	receive the video device data from the plurality of video devices of the plurality of buildings (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	determine a health state of each of the plurality of video devices based on the video device data (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected), wherein determining the health state comprises:
	comparing the video device data to a set of rules (See ¶0017 wherein malfunction classification/type is described, See ¶0070 and FIG. 7A-7H wherein the types may be defined by the system and corresponding output as seen in FIG. 13),
	and determining the health state of each of the plurality of video devices based on the comparison (See ¶0017, 0070, FIG. 7A-7H and 13 as described above);
	generate an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	send the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site).
	Itoh, however, fails to teach contact a plurality of video devices to request video device data from the plurality of video devices.
	In a similar endeavor Mega teaches contact a plurality of video devices to request video device data from the plurality of video devices (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.
	Itoh additionally fails to teach the set of rules comprising a license warning rule associated with a software, a license length, and a warning length.
	In a similar endeavor Wong teaches the set of rules comprising a license warning rule associated with a software, a license length, and a warning length (See ¶0019-0021, wherein it is obvious to one of ordinary skill in the art that a warning/error/message would be given during the length of time in which a license is not approved).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the use of license such that a user may need to acquire a license before it can be installed and/or run [operated] as described in ¶0003, as an order of business between customer and provider.
	Finally, Itoh fails to teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location by a remote service resolution team to resolve the unhealthy state remotely from the remote location without dispatching an on-site technician.
	That is, Itoh does show in ¶0006, 0010, 0022 and 0086-0087 in view of FIG. 16 where in response to a determination that one of the video devices is in an unhealthy state an action may be implemented from a remote location to resolve the unhealthy state, however this is done by dispatching an on-site technician, rather than the system resolving it through a “remote service resolution team” or something akin to it. In a similar endeavor Glass shows in ¶0039-0041 wherein a system such as a mobile device “may be connected automatically to a remote operator such as during system failure or an emergency situation,” - ¶0039. During such situations, the remote control agent may remotely control the mobile device to accomplish a task or correct a problem with the system. Such a technique may be incorporated into Itoh’s teaching as it may allow for the correction of a problem with the system through the use of a remote agent that may be able to do so, before resorting the dispatching of an on-site technician which may take up more resources. Thus implementing an action remotely by a remote agent to resolve the unhealthy state of a camera [or other device] without dispatching an on-site technician may be enabled.
	Therefore together Itoh and Glass teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state remotely from the remote location by a remote service resolution team without dispatching an on-site technician (See ¶0039-0041 of Glass; this may be taken in view of ¶0006, 0010 and 0022, also see ¶0086-0087 in view of FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Glass into Itoh because it allows for improved stability of a system by using a remote control agent that may fix or correct a problem for the system as described in ¶0039-0041, thus improving efficiency.

In regards to claims 13, the claim is rejected under the same basis as claims 2, 3 and 4 by Itoh in view of Meganathan, Glass and Wong; Itoh in view of Glass, Wong and Greco; and Itoh in view of Glass, Wong and Larsen, respectively.

In regards to claim 16, Itoh teaches the system of claim 12, further comprising: in response to determining that the health state of one of the plurality of video devices is the unhealthy state, automatically implementing an action to resolve the unhealthy state (See ¶0006, 0010 and 0022).

In regards to claim 19, the claim is rejected under the same basis as claim 8 by Itoh in view of Meganathan, Glass and Wong.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Henninger, III et al. (“Hen”) (U.S. PG Publication No. 2007/0126871).

In regards to claim 11, Itoh fails to teach the method of Claim 1, wherein the video device data comprises a plurality of video device health events, wherein the method further comprises logging, by the monitoring platform, the plurality of video device health events.
	However, in a similar endeavor Hen teaches wherein the video device data comprises a plurality of video device health events, wherein the method further comprises logging, by the monitoring platform, the plurality of video device health events (See ¶0103, this is taken in view of Itoh’s teachings wherein such controllers may be part of an overall surveillance system as well as within individual cameras).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hen into Itoh because it allows for the detailed logging of information such that a user or technician may retrieve such information, thus the reporting of error information may be used to improve the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Wong (U.S. PG Publication No. 2012/0260352) and Greco et al. (“Greco”) (U.S. PG Publication No. 2014/0168397).

In regards to claim 14, the claim is rejected under the same basis as claim 3 Itoh in view of Meganathan, Glass, in further view of Wong and Greco.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Wong (U.S. PG Publication No. 2012/0260352) and Larsen et al. (“Larsen”) (U.S. PG Publication No. 2014/0375819).

In regards to claim 15, the claim is rejected under the same basis as claim 4 by Itoh in view of Meganathan and Glass , in further view of Wong and Larsen.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Wong (U.S. PG Publication No. 2012/0260352) and Marshall et al. (“Marshall”) (U.S. PG Publication No. 2018/0316573).

In regards to claim 17, the claim is rejected under the same basis as claim 6 by Itoh in view of Meganathan and Glass, in further view of Wong and Marshall.

In regards to claim 20, Itoh teaches a building system of a building, the system comprising:
	building equipment configured to operate to control one or more security conditions of the building (See FIG. 1), the building equipment comprising one or more video devices configured to collect video data (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	a processing circuit configured to:
	receive the video device data from the plurality of video devices of the plurality of buildings (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	determine a health state of each of the plurality of video devices based on the video device (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected), wherein determining the health state comprises;
	comparing the video device data to a set of rules (See ¶0017 wherein malfunction classification/type is described, See ¶0070 and FIG. 7A-7H wherein the types may be defined by the system and corresponding output as seen in FIG. 13), and
	determining the health state of each of the plurality of video devices based on the comparison (See ¶0017, 0070, FIG. 7A-7H and 13 as described above););
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the difference between a license start date of the software and the license length is the same or less than the warning length;
	generate an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	send the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site).
	Itoh, however, fails to teach contact a plurality of video devices to request video device data from the plurality of video devices.
	In a similar endeavor Mega teaches contact a plurality of video devices to request video device data from the plurality of video devices (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.
	Itoh additionally fails to teach the set of rules comprising a license warning rule associated with a software, a license length, and a warning length.
	In a similar endeavor Wong teaches the set of rules comprising a license warning rule associated with a software, a license length, and a warning length (See ¶0019-0021, wherein it is obvious to one of ordinary skill in the art that a warning/error/message would be given during the length of time in which a license is not approved).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the use of license such that a user may need to acquire a license before it can be installed and/or run [operated] as described in ¶0003, as an order of business between customer and provider.
	Itoh additionally fails to teach provide a graphical representation of the health state of each of the plurality of video devices on a user display.
	In a similar endeavor Marshall teaches provide a graphical representation of the health state of each of the plurality of video devices on a user display (See ¶0054).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marshall into Itoh because it allows for improved computer and network connection diagnostic efficiency as described in ¶0023.
	Finally, Itoh fails to teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location by a remote service resolution team to resolve the unhealthy state remotely from the remote location without dispatching an on-site technician.
	That is, Itoh does show in ¶0006, 0010, 0022 and 0086-0087 in view of FIG. 16 where in response to a determination that one of the video devices is in an unhealthy state an action may be implemented from a remote location to resolve the unhealthy state, however this is done by dispatching an on-site technician, rather than the system resolving it through a “remote service resolution team” or something akin to it. In a similar endeavor Glass shows in ¶0039-0041 wherein a system such as a mobile device “may be connected automatically to a remote operator such as during system failure or an emergency situation,” - ¶0039. During such situations, the remote control agent may remotely control the mobile device to accomplish a task or correct a problem with the system. Such a technique may be incorporated into Itoh’s teaching as it may allow for the correction of a problem with the system through the use of a remote agent that may be able to do so, before resorting the dispatching of an on-site technician which may take up more resources. Thus implementing an action remotely by a remote agent to resolve the unhealthy state of a camera [or other device] without dispatching an on-site technician may be enabled.
	Therefore together Itoh and Glass teach in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state remotely from the remote location by a remote service resolution team without dispatching an on-site technician (See ¶0039-0041 of Glass; this may be taken in view of ¶0006, 0010 and 0022, also see ¶0086-0087 in view of FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Glass into Itoh because it allows for improved stability of a system by using a remote control agent that may fix or correct a problem for the system as described in ¶0039-0041, thus improving efficiency.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Glass (U.S. PG Publication No. 2006/0160529), in further view of Wong (U.S. PG Publication No. 2012/0260352) and Jeong et al. (“Jeong”) (U.S. PG Publication No. 2019/0113899).

In regards to claim 18, the claim is rejected under the same basis as claim 7 by Itoh in view of Meganathan and Glass, in further view of Wong and Jeong.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483